Mr. President, I wish first of all, on behalf of the Albanian delegation, to congratulate you whole-heartedly upon your unanimous election to the post of President of the twenty-ninth session of the General Assembly. It gives us especial satisfaction to see the work of this session presided over by the representative of Algeria, a country with which the People's Republic of Albania has such close and friendly relations.
115.	It is the second time that the General Assembly has met this year. This session is being held at a time when throughout the world many new events have taken place and continue to take place, giving rise to a number of grave problems. The Albanian delegation, imbued as always with the desire to make its modest contribution to positive progress in the work of the General Assembly, would like to express the views of the People's Republic of Albania and its Government on a series of questions which, in our opinion, deserve special attention.
116.	The events of this year have shown still more clearly the fact that the world is going through a process of swift and dynamic development. The fundamental contradictions of our times are continually worsening and the many contrasts which exist in the various parts of the globe are increasing also. Freedom, independence and the sovereignty of freedom-loving States and peoples, their development and progress are constantly threatened and endangered. The policy of aggression and expansion, of oppression and violence, of exploitation by imperialism and social imperialism has acquired even greater proportions. The unbridled arms race, the growth of military budgets and the preparations for war are continuing without interruption. Aggressive fleets and military bases fill the seas and oceans.
117.	The aggravation of the economic and financial crisis which has shaken the capitalist world has increased the difficulties of the world economy and international economic relations. The efforts of industrialized countries to make the developing countries bear the brunt of this crisis have further worsened the present international situation. The confrontation between peoples the exploited working masses of the countries that want to live in freedom and independence, on the one hand, and the imperialist forces, first and foremost the United States and the Soviet Union, on the other continues to worsen.
118.	The imperialist and colonialist Powers, particularly the two super-Powers, call on all people to open their doors to them, to allow their economic and political interference, because this allegedly will help to create harmony among nations and to further the progress of mankind. But they wish to keep privileged positions for themselves, and ask that independent States give up their right to equality and sovereignty in international relations. The two super-Powers are, in fact, attacking national sovereignty by identifying it with a narrow nationalism. In short, they want others to admit that the world can find peace only if it is dominated by them.
119.	The United States of America and the Soviet Union speculate a great deal about watchwords such as "peace", the "inevitable interdependence of States", "the need to avoid upheavals in the world balance of peaceful coexistence" or "general Nowadays they spread the idea that peaceful peoples and States, the developing countries, cannot do without them, without their aid, without their loan, without their cadres or their technology; that these countries will not able so develop their own natural resource  freely or independently. They go so for as to threaten cut off this "aid", these "loans", to stop supplying machinery. They threaten them with famine and poverty.
120.	As the leader of the Albanian people, Comrade Hoxha, has said: "The two super-Powers, the United States and the Soviet Union, who are engaged in the preparation of the hot war, try by their allegedly generous aid to enslave others, to place them in their economic and political claws, to bring them into their sphere of influence and to colonize them."
121.	The peoples are beginning to understand better and better the hegemonic designs of these superPowers and they resolutely oppose their neo-colonialist practices. They are determined to strengthen and protect their sovereign rights; day by day they oppose more courageously the pressures and blackmail that are being brought to bear on them and continue their independent development.
122.	The security and safeguarding of independence and full national sovereignty are indispensable factors in the progress of each nation and each State and the establishment of true peace and stability in the world. Events show that in present conditions everyone is affected to a greater or lesser degree by the aggressive hegemonic policies of the two superPowers. There is no country or region in the world which is not affected by the threats, the blackmail, and the interference of the United States and the Soviet Union, their conflicts and the bargaining carried on between them. The existence of aggressive military alliances and closed economic blocs, participation in those alliances and those blocs, the establishment of military bases and foreign troops on territories of other countries, military maneuvers near the borders of other States, agreements in which certain parties take the lion's share, and so on, greatly undermine the sovereignty of many States. Thus, the struggle for the defense and strengthening of national sovereignty acquires primordial importance. It has today become the common cause of all freedom-loving countries and peoples.
123.	The successes which many countries have obtained in the achievement of their rights, in their struggle against imperialism, colonialism, neo-colonialism and hegemony show that each nation, even the smallest, when it is resolved to defend its national interests, can face the enemies of its freedom, however mighty or powerful they may be, and overcome them.
124.	The people of IndoChina are still resolutely engaged in their just struggle against the American imperialist aggressors. The Arab peoples have shown on the battlefield that they can triumph over the Zionist imperialist aggression and that they have the forces and other means necessary to regain their rights. The struggle of the African peoples against colonialism, neo-colonialism and racial discrimination has taken on renewed vigor. The developing countries of Asia, Africa and Latin America have become an important force on the international scene and are playing an active role there. In Europe too and in other parts of the world, a number of countries have risen up with increased strength against the policy of diktat and intervention in their internal affairs.
125.	The sixth special session of the General Assembly, on the problems of raw materials and development, the work of the Third United Nations Conference on the Law of the Sea, held at Caracas, and the work of the World Population Conference held at Bucharest were a further expression of the determined efforts of a number of countries, particularly developing countries, to defend their sovereign rights, to affirm their legitimate rights over the seas and oceans, and to become the real masters of their natural resources in order to place them at the service of their own development and progress and to solve by themselves the problems involved in increasing the material and cultural well-being of their peoples.
126.	We greatly appreciate the firm support which the People's Republic of China, that powerful socialist State, is giving to the struggle for liberation waged by the peoples against colonialism and neocolonialism; we appreciate, too, the support that country is giving to the efforts of various countries to defend and strengthen their national independence and its valuable contribution to the cause of the peace and stability of Asia and of the rest of the world. Pursuing a foreign policy based on principle, the great People's Republic of China has become an important positive factor in the present evolution of the world and a determined opponent of the policies of hegemony of the two super-Powers.
127.	The events of this year show that there are many obstacles and difficulties in the way of the achievement of the rights and aspirations of the peoples. Not only do past conflicts and disagreements remain unresolved, but new hotbeds of tension and war have been created, as can be seen by the recent events in Cyprus.
128.	The United States and the Soviet Union, by simultaneously competing and co-operating with each other, are trying to maintain the status quo in the areas which they have already divided into zones of influence; to establish a balance acceptable to them in the areas where they have not yet been able to do that; and to extend their political, economic, military and ideological sway.
129.	Those two super-Powers base their policy of hegemony on the force of arms, on pressure, on interference in internal affairs, on intrigues and plots. They often talk about not resorting to force in international relations, and they have made that phrase the leitmotiv of many official agreements and acts; they speak of disarmament but in fact they continue the arms race; they constantly engage in military maneuvers and displays of force near the borders and coasts of other countries; they strengthen their aggressive blocs and try to take military bases and ports away from other States. Like monsters, their fleets plough the Mediterranean, the Indian Ocean and other seas and oceans, seriously threatening the freedom and independence of independent coastal countries.
130.	The two super-Powers cynically try to arrogate to themselves the right to do what they please and to establish their presence everywhere in the world, to move about freely wherever and whenever they please. The United States ruling circles and the heads of the Pentagon openly state that the United States cannot accept any reductions in its defense budget because it must remain a first-rank military Power and its military potential must remain greater than that of all the others.
131.	On the other hand, the Soviet leaders and their marshals and admirals, with their slogans of "defense of the national interests of the Soviet Union" and "the Soviet Union's political role as a world Power", do not hide the fact that their country must increase its military power and use it as a diplomatic means of intimidation and dissuasion.
132.	The two super-Powers have made a system out of secret diplomacy. The summit meetings between the United States and the Soviet Union and the secret agreements concluded between them, including those concluded in July this year, continue to cast a sinister shadow over the world. Side by side with the deep contradictions that divide them, their hegemonic collaboration has been further strengthened.
133.	Despite the noise they are making in an attempt to create the impression that Europe is about to become a region of peace and tranquility, the truth is that real tension and many contradictions exist in that continent and that a large number of its problems remain unsolved. And there the interests and aims of the two super-Powers intersect, for they wish at any cost to make Europe accept a complete division into spheres of influence.
134.	Recently, the United StL ,s has been openly exerting pressure on its Western European allies to stop their attempts to take action without the guidance and control of the United States. The Washington Conference on energy problems, the meetings convened to approve the Ottawa Declaration, and so forth, are typical examples of the ojbstinacy and arrogance of the United States in its efforts to make its partners obey and accept United States hegemony. The Soviet Union, for its part, through the Warsaw Treaty and the Mutual Economic Aid Council, has doubled its efforts to achieve the complete economic, political and military integration of the countries within its sphere of influence. Its aim is to limit even more their independence and sovereignty and to turn them gradually , one after another, into kinds of federate republics.
135.	For a long time now the Soviet Union and the United States have been boasting about the "benefits" that the carrying out of their plans for so-called European security would bring to the peoples of
Europe. But behind these plans are concealed the designs of the two super-Powers to legalize the status quo and strengthen their spheres of influence in Europe, which is contrary to the true interests of the European peoples and of peace on that continent. The People's Republic of Albania is firmly opposed to that kind of security because it would merely increase the insecurity of Europe.
136.	In order to achieve the foregoing objectives the two super-Powers, with a great clamor and all kinds of promises, organized the Conference on so- called European security. But it is already clear that the maneuvers and pressures to which the super-Powers have resorted have not achieved the expected results. The length of the sessions of that Conference and the constant interruptions of its work show that there are many contradictions. A large number of Governments have even felt great disappointment, and they are now much less interested in the Geneva negotiations.
137.	In the Vienna negotiations on the so-called reduction of military forces and arms in Central Europe, the two super-Powers have tried to reach agreement on the number of troops and of armaments that they must maintain in Europe to support their policy of hegemony. The peoples of Europe are not at all interested in a symbolic reduction of American and Soviet forces; they want all those forces to be withdrawn from the countries where they are stationed. Experience has shown that such negotiations are a hoax. On the one hand there is talk about peace and stability in Europe and the reduction of forces and weapons, and on the other the Soviet Union and the United States are intensifying their arms race and building up their military arsenals in Europe, constantly brandishing their weapons and exerting pressure on certain European countries to let them use the territory and air space of those countries for their military forces; finally, under the cover of "friendly" visits they seek to establish their war fleets in the ports of those countries. While discussions go on in Geneva and in Vienna, the Soviet Union keeps sending division after division to eastern Europe and constantly engages in troop maneuvers and movements, creates new military posts and so on.
138.	Why is all this happening? Could it be because the European countries cannot live without American and Soviet protection? No, the peoples of Europe want to be free and sovereign. Thus it is important for them to be increasingly vigilant and to harbor no illusions as to the policies -of the two superPowers. The European people cannot expect their security from the two super-Powers. They will obtain it only through constant struggle against the enemies of peace and security in Europe.
139.	This year the expansionist policy of the two super-Powers has created thorny situations in different parts of the region of the Balkans and the Mediterranean. This has brought a further increase in tension in that region and in Europe .
140.	The painful events that have recently occurred close to the Balkans, on the island of Cyprus, as well as the dangerous and regrettable consequences and complications that accompanied them, show the evils that can come to the Balkan peoples from the hegemonic policy of the United States and the Soviet Union, which engage in intrigue, intentionally create problems, and .arouse hostility among peoples and States and fan its flames, in order to achieve their own designs. They give the best proof of the justice of the words of the leader of the Albanian people, Comrade Enver Hoxha:
"The Balkans have never by themselves constituted a powder keg. If they were so in the past, it was the fault of foreigners who held all the means of detonating the explosion. And it is they who want it to be so again. It is the duty of the peoples of the Balkans to take their swords and cut through all the fuses, so that peace and security may truly be established in the Balkans."
141.	'We believe that peace and stability in the Balkans can be served and national interests defended by developing friendly links among the peoples of the Balkans, by creating an atmosphere of good neighborliness between the States in that region of the world, and by firmly opposing the attempts of the two super-Powers to penetrate as deeply as possible into that area both politically and economically and to establish military bases and free passage for their troops. The "friendship" which either one of the super-Powers offers to any country of the Balkans has many dangerous consequences for its freedom and independence and for peace in the Balkans.
142.	The events in Cyprus today cannot be dissociated from the greed of the imperialist Powers and first of all of the United States and the Soviet Union. American imperialists have organized the bloody events in Cyprus. They have thrown those people into fratricidal war in order to turn that country into a North Atlantic Treaty Organization [NATO] base. They have always sought to use the island of Cyprus as a spring-board for their policies of aggression and expansion in the Mediterranean, in the Middle East and in other areas.
143.	Soviet social-imperialists, who have hegemonic designs in the Mediterranean and the near East, have hastened to take immediate advantage of the troubled situation in Cyprus and have warmed their hands at the fire that has been lit there. If we listen to the declarations 6f the Soviet Government, we might think that Government is the most ardent and sincere defender of the interests of the people Of Cyprus and of peace and tranquility on that island. But the Soviet social-imperialists cannot conceal their real designs and their hypocritical role in the events in Cyprus. The Soviet Union is encouraging quarrels and dissension, Its main concern is to take advantage of the situation to create bases for its warships, to penetrate further into the Mediterranean, the Adriatic and other regions of the world, and thus to fulfill an old dream of Tsarist Russia. This is the aim of its efforts to arrogate to itself the full powers of a State guarantor of the independence of Cyprus and to convene an international conference On Cyprus, efforts which are as dangerous for the just solution of the problem and for peace and stability in Cyprus as the various maneuvers and Offers made by the United States.
144.	The Albanian people, who nourish sentiments of friendship for the peoples of Cyprus, Greece and Turkey, and who are sincerely concerned to achieve true peace and security in the Balkans and the Mediterranean, is opposed to any foreign interference in the internal affairs of the Cypriot people, and to any action which would further complicate the situation in that country. The interests of the Cypriot people require first and foremost that an end be put to the interference of the United States of America and the Soviet Union in. the internal affairs of that country, as well as to their attempts to take advantage of the situation created there to carry out their aggressive plans in the eastern Mediterranean.
145.	Cyprus must be free and independent. The territorial integrity and sovereignty of the Republic of Cyprus must be respected. The Greek and Turkish communities must solve their problems' themselves, without foreign interference, on the basis of a guarantee .of coexistence with equal rights, iti perfect harmony and understanding, as is required by their common interests.
146.	The events in Cyprus show even more clearly the grave danger of the presence of American and Soviet military bases and fleets in the Mediterranean for all the peoples and States of that region. Today more than ever it is urgently necessary for the peoples and countries of that area to act resolutely to compel the United States and the Soviet Union to withdraw their war fleets from the Mediterranean.
147.	We hail the efforts and resolution of the Arab people to achieve their lofty national aspirations. In the October 'war against the Israeli Zionist aggressors, they have scored an important victory. During that war the heroic vitality of the Arab people, their strength and unity in combat stood out more clearly than ever before; proof was given us that the Arab people are able to vanquish the aggressor on the battlefield and that the key to the achievement of their legitimate claims is truly in their hands.
148.	The United States and the Soviet Union strive to give the impression that great changes have taken place in that area and that, under their patronage, the problems of the Middle East will soon find a solution. But facts disprove these allegations. None of the causes of the explosive and tense situation in the Near East has been eliminated. The danger of new aggression on the part of Israel against the Arabs is still a reality. Israeli Zionists who live in occupied Arab territories once again state their aggressive claims for annexation; they threaten the Arab people and constantly renew their provocations. All the events that have taken place since the October war the intensification of rivalry and of Soviet-American collaboration in that part of the world, and the new tactics and machinations on the part of the Washington and Moscow diplomats- show that the two super-Powers want at all costs to achieve their former objectives in the Middle East, to transform partial solutions into a permanent status quo, to divide the Arabs and to refuse the Palestinian people their national and legitimate rights.
149.	Given this situation, it appears clearly that the problem of the Middle feast has not been brought closer to a true solution. We cannot build peace in that part of the world by sacrificing the rights of the Arab people. One cannot resolve the problems of the Middle East by sacrificing an entire people, the Palestinian people. We must restore to the Palestinian people, who have been fighting heroically for so many years, all the national rights that were snatched from them. The People's Republic of Albania and the Albanian people continue most strongly to support the just struggle of their brothers the Arab peoples and of the Palestinian people against the imperialist-Zionist aggressor for the restoration of their sovereign rights.
150.	The situation in IndoChina is still very disturbing. The Albanian people and its Government firmly denounce the continued aggressive policy of the American imperialists against the VietNamese people, and their military engagement in South Viet Nam as well as the systematic provocations committed by the Saigon clique against the liberated areas and the barbaric crimes perpetrated against the population of South Viet Nam. We support the struggles of the VietNamese people for the full realization of their lofty national aspirations and the just positions and demands of the Government of the Democratic Republic of Viet Nam and of the Provisional Revolutionary Government of South Viet Nam that the Agreement on the cessation of war and the restoration of peace in Viet Nam be strictly respected. The Provisional Revolutionary Government is the sole genuine representative of the will and interest of the people of South Viet Nam. It alone has the right to speak on their behalf. The discriminatory attitude vis-a-vis that Government which the United States has imposed upon certain international bodies must be rejected and come to an end. The United States must cease all interference in the internal affairs of the VietNamese people.
151.	In Cambodia, the United States, with its economic and military assistance, tries to keep alive the Lon Nol clique, which has gone into hiding in Phnom Penh and in some other villages hemmed in by the hatred of the Cambodian people fighting for its freedom.
152.	The Cambodian people, firmly resolved to continue its armed struggle to the end, has rejected the deceitful offers of the Phnom Penh clique for a cease-fire as well as the schemes for "peaceful negotiations" thought up by the United States, for whose realization the Soviet Union is striving too. In order for peace to be brought to Cambodia, the United States must immediately put an end to its criminal aggression and interference in the internal affairs of the Cambodian people, it must cease its assistance to the puppet clique of Phnom Penh and must leave the Cambodian people free to manage its own affairs.
153.	The Royal Government of National Union of Cambodia, with its Head of State, Samdech Norodom Sihanouk, is the only lawful Government of that country . It has been affirmed as such in that country and on the international level. It is the only Government vested with the right and necessary power to represent that country in foreign affairs and in international organizations. Albania and 32 other countries last year submitted a draft resolutions requesting that an end be put to the grave injustice being done to the Cambodian people, that the representatives of the Royal Government of National Union be invited to occupy their legitimate place in the United Nations and in the other United Nations bodies, and that the Phnom Penh clique be excluded from them since it represents nothing. We hope that most Member States, acting in conformity with the law and with the facts of. the case, will see to it that the General Assembly puts an end to this abnormal situation and that the Royal Government of National Union of Cambodia will have its legitimate rights restored in the United Nations.
154.	The General Assembly must also, without delay, adopt a decision on the evacuation of all foreign troops stationed in South Korea under the flag of the United Nations, thus putting an end to overt intervention in the internal affairs of the Korean people. The further maintenance of American troops in South Korea has increased tensions on the Korean peninsula. The United States has arbitrarily dictated the division of Korea into two parts. It continues to support and encourage the puppet regime in Seoul in its oppression of the people of South Korea* and in its constant provocation of the Democratic People's Republic of Korea. The Korean people has long asked that foreign troops leave its territory forthwith, and it is fighting to achieve a lofty national aspiration the reunification of its homeland.
155.	We support the constructive efforts of the Government of the Democratic People's Republic of Korea to find an independent solution to the Korean problem. The People's Republic of Albania rejects the continued presence of aggressive American troops in South Korea under the flag of the United Nations. Those troops must be evacuated from South Korea, and the Korean people must be free to settle its own affairs without any foreign interference. We denounce the conspiracy designed to perpetuate the division of Korea into two parts.
156.	The Albanian delegation believes that the adoption of the draft resolution in document A/9703/ Add;3 at this session would put an end to the inadmissible attitude that the United Nations has held for many years now with regard to the Korean people. That would eliminate one of the main obstacles to the independent reunification of Korea, and would contribute to the reduction of tension on that peninsular . 
157.	The Albanian people and Government will continue their 'solidarity with the just struggles of the peoples of Angola, Mozambique, Azania, Namibia, Puerto Rico, Northern Ireland and so on, to achieve freedom, independence and national liberation from colonialism, neo-colonialism, racial discrimination and apartheid. We warmly greet the people of Guinea-Bissau, which has crowned with victory its lengthy struggle against the Portuguese colonizers, which lasted for so many years. We welcome the Republic of Guinea-Bissau* a young, independent State, into the United Nations, and we hope that the peoples of Angola and Mozambique in their struggle for freedom will very soon achieve their aims. The victories they have won in that struggle once again show that the eradication of the odious system of colonialism is an inevitable historical process. Albania: will always strongly support the struggle of the countries of Asia, Africa and Latin America against imperialism and hegemony, plundering and exploitation - by foreign capitalist monopolies, in order to win and to safeguard their rights, so as to strengthen the sovereignty of their States.
158.	The Albanian people will soon celebrate the glorious thirtieth' anniversary of the liberation of their homeland and the triumph of our people's revolution. The liberation of Albania from the foreign, Nazi and Fascist yoke on 29 November 1944, which resulted from the heroic struggle of the Albanian people, is the greatest victory of our history:
159.	During these three decades, despite our great lack of progress, a legacy of our past, and the very difficult conditions created by different imperialist and revisionist enemies^ ,our people, guided by our Labor Party and under the leadership of our beloved comrade Enver Hoxha, has been able to weather every storm and to overcome all kinds of obstacles and difficulties and has advanced resolutely and constantly along the path of socialism.
160.	In the first place through its own strength, and thanks to its self-denying work, our people has achieved radical changes in all spheres of life and has completely changed the physiognomy of the country. Albania, which was a backward agricultural country, is rapidly becoming an industrial and agricultural nation. Global industrial production in Albania is today 86 times as great as it was in 1938, and 3.5 times greater than in 1960. In four days our industry now produces as much as it produced in a whole year in 1938. Our global agricultural production is approximately four times greater than it was in the days before liberation. Under popular leadership; the gross national product has increased eleven fold. Albania has achieved total electrification throughout the country. The old taxes of all kinds have been abolished, and health and medical services are now free of charge. Education, science and culture have made great advances on the past and one out of every three persons now goes to school.
161.	The People's Republic of Albania has unceasingly and resolutely pursued a foreign policy based on high principles. The foreign policy of socialist Albania has been in the past and continues to be quite clear; it is a defense of liberty and national independence. It has always been and remains at the service of the cause of peoples struggling to defend their national sovereignty and independence, and in favor of self-determination and the establishment of- international co-operation truly based on equality . Thanks to this just policy the international position of Albania has constantly grown stronger. We have today sincere friends and many sympathizers on all continents. The relations of steadfast militant friendship and close brotherly co-operatiOn between the People's Republic of Albania and the People's Republic of China grow stronger and more firmly consolidated day by day. The People's Republic of Albania has friendly relations with a large number of countries, and has normal diplomatic relations with 66 States and is ready to establish such relations with other peace- and freedom-loving countries-on the basis of the well-known principles of mutual respect, sovereign equality and non-interference in anyone's internal affairs and of mutual benefit.
162.	The People's Republic of Albania, in. future also, will be a resolute fighter against imperialism and social imperialism and will remain an element of peace and stability in the Balkans and in Europe, and it will make its contribution to the defense of the cause of the peoples, of peace and of general security.
